by the defendant from an order of the Supreme Court, Kings County (Guzman, J), dated February 24, 2005, which designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination designating the defendant a level three sex offender is supported by clear and convincing evidence (see Correction Law § 168-n [3]) and, therefore, should not be disturbed on appeal (see People v O’Neal, 26 AD3d 365 [2006], lv denied 7 NY3d 702 [2006]; People v Baylor, 19 AD3d 467 [2005]; People v Smith, 5 AD3d 752 [2004]; People v Stokes, 5 AD3d 651 [2004]; People v Cureton, 299 AD2d 532 [2002]).
The defendant’s remaining contentions are unpreserved for appellate review (see People v Barber, 29 AD3d 660 [2006]; People v Burgess, 6 AD3d 686 [2004]; People v Angelo, 3 AD3d 482 [2004]; People v Cureton, supra), or are based on matter dehors the record (see People v Gliatta, 27 AD3d 441 [2006]). Adams, J.E, Krausman, Fisher and Dillon, JJ., concur.